Citation Nr: 0028013	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-23 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 


REMAND

Based on a review of the medical evidence of record, the 
Board believes that additional medical information is 
required to adjudicate this claim.  First, there appears to 
be a significant nonservice connected back disorder that 
effects the veteran's ability to function.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held, in substance, 
that where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service connected and those that are 
not.  See generally Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993).  The Court has found that this requirement is 
mandated by the duty of the VA to assist a veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining adequate VA examinations.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  There also 
appear to be additional medical records available regarding 
this disability. 

The veteran filed this claim in December 1992.  The 
psychiatric rating criteria in the VA Schedule for Rating 
Disabilities were revised effective November 7, 1996.  The 
provisions of 38 C.F.R. § 4.132 were amended and redesignated 
as 38 C.F.R. § 4.130.  This is significant because, under the 
new regulation, the criteria used for determining the 
severity of PTSD has substantially changed, focusing more on 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as, for example, "totally 
incapacitating, severe, or considerable."  

In light of Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
the veteran must be evaluated under both criteria.  The Board 
finds, however, that the current medical reports of record do 
not contain adequate specific findings.  Absent such 
findings, whether they are positive or negative, the Board 
concludes that the record is inadequate for rating purposes.  
38 C.F.R. § 4.2 (1999).

The undersigned believes that additional information is 
required to determine the degree of industrial impairment 
resulting from the service-connected disabilities and to 
determine if the veteran is unemployable as the result of the 
service-connected disabilities.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).  The medical records, at present, do not 
clearly indicate whether the veteran is unemployable as the 
result of either his service-connected or his nonservice 
connected disabilities.  As stated by the Court in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (citing Beaty, 6 Vet. App. 
at 537) the Board may not reject a claim for a total rating 
based on individual unemployability without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  The Board may not offer its own 
opinion regarding whether the veteran can perform work based 
on her current level of disabilities, a technique that the 
Court has previously determined to be "inadequate" within 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) 
(citations omitted).

In April 1993, the veteran requested a hearing before a 
Member of the Board at the RO.  A hearing was scheduled, 
however, the record contains a November 1993 report of 
contact indicating the veteran canceled his scheduled 
hearing.  The controlling regulations provide that a failure 
to appear for a scheduled hearing without good cause and 
proper notice, or the withdrawal of a hearing request, will 
act to withdraw the hearing request.  38 C.F.R. § 
20.702(d)(e) (1999).  The veteran's statement "canceling" 
his scheduled hearing in November 1993 does not expressly fit 
these criteria, however, it appears the that the veteran's 
intention was, in fact, to withdraw his hearing request in 
preference for another examination.  Accordingly, the Board 
advises the veteran that it is construing his actions as 
indicating his intent to withdraw his hearing request.  If 
the veteran wishes to obtain a hearing, he must so notify the 
RO.  

In view of the state of the record, further development, as 
specified below, is required.  In light of the fact that the 
veteran filed this claim nearly eight years ago, the RO 
should make every conceivable effort to advance this claim.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
list all of his current disabilities, 
both service connected and nonservice 
connected, and the effect that each has 
on his ability to function on a day-to-
day basis.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

3.  The RO should obtain from the United 
States Post Office and/or the Office of 
Personnel Management a copy of the 
disability determination made with 
respect to the veteran and a copy of the 
record upon which the award was based.  
The veteran must assist the RO is 
obtaining this record. 

4.  The veteran should also be requested 
to indicate whether he is in receipt of, 
or has applied for, Social Security 
Administration benefits based upon 
disability.  If so, the RO should obtain 
from the Social Security Administration a 
copy of any disability determination made 
and a copy of the medical records upon 
which the award was based.  The attention 
of the Social Security Administration 
should be directed to 38 U.S.C.A. § 5106 
(West 1991).

5.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected disabilities and 
nonservice-connected disabilities, 
including the following:  (1) the 
service-connected gunshot wound to the 
right upper arm, Muscle Group (MG) VI 
(major); (2) the service-connected 
"gunshot" wound to the right forearm, 
MG VIII, with neuropathy of the right 
median nerve; (3) the service-connected 
tender scar of the right groin; (4) the 
service-connected metallic fragments of 
tissue at T-2; (5) the nonservice-
connected back disability; and (6) any 
additional nonservice-connected 
disability or disabilities cited by the 
veteran or found by the examiner.

The purpose of the examination is to 
determine whether the service-connected 
disabilities have caused the veteran's 
unemployability.  The claims folder or 
the pertinent medical records contained 
therein, and a copy of the Board's REMAND 
of this case, must be reviewed by the 
examiner in conjunction with his or her 
examination of the veteran.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by each of the veteran's 
disabilities listed above.

The examiner is asked to reconcile the 
following: The service medical records 
clearly document a combat bullet wound 
injury to the right arm.  There is a 
reference to a gunshot wound of the right 
forearm; however, other entries appear 
not to indicate a gunshot wound of the 
right forearm and there is also reference 
apparently to a knife wound to the right 
forearm.  At the VA examination of 
September 1997, the physician indicated 
that the veteran had an injury to both MG 
V and MG VI.  He then stated that the 
veteran had "never had a gunshot wound 
of his right forearm or injures to the 
muscles of his right forearm."  In the 
VA examination of June 1994, a gunshot 
wound to MG VI was noted.  The veteran is 
currently service connection for gunshot 
wounds to MG VI and VIII.  

The Board needs clear clarification of 
this issue.  Consequently, following 
examination and review of the record, the 
examiner should provide explicit 
responses to the following questions:

(a)  What are the specific objective 
manifestations of the service-
connected gunshot wounds to the 
right upper arm, MG VI and the right 
forearm, MG VIII?  Does the veteran 
have a gunshot wound injury to MG V?  
Is the injury to MG VIII actually 
the result of a "gunshot" wound? 

(b) Are there retained foreign 
bodies still remaining in either the 
right upper arm or right forearm?  
The entrance and exit sites of the 
fragments, if any, should be 
specifically noted.

(c)  The veteran has complaints of 
pain that he attributes to his 
service-connected shrapnel wounds.  
The examiner is requested to 
specifically comment on the presence 
or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to the residuals of 
these conditions.

(d) Does the veteran have weakness, 
excess fatigability, incoordination 
or an impaired ability to execute 
skilled movements smoothly as a 
result of his service-connected 
shrapnel wounds?  If so, the 
examiner should comment on the 
severity of his weakness, excess 
fatigability, incoordination and the 
effects his incoordination has on 
his ability to function.

(e)  What are the manifestations of 
the veteran's nonservice connected 
disabilities? 

(f) The examiner is requested to 
express an opinion as to the impact 
of the manifestations of the 
service-connected disabilities, or 
manifestations that can not be 
dissociated from those produced by 
the service-connected disabilities, 
on the veteran's ability to obtain 
and retain substantially gainful 
employment.  The examiner should 
provide a detailed discussion of the 
rationale for the opinion rendered 
with consideration of the pertinent 
medical evidence of record.

6.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected PTSD.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  If 
there are different psychiatric disorders 
other than PTSD, the examiner must 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a Global 
Assessment of Functioning score for each 
psychiatric disorder diagnosed which is 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed. 1994).  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a) The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e)  Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  


7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
reports or a report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

8.  Upon completion of the above, the RO 
should again review the record.  The RO 
should specifically address whether there 
is injury to both MG V and VI in the 
right arm and, if so, what is the 
severity of the injury to MG V (a severe 
injury to MG VI has already been 
conceded) and would recognition of an 
injury to MG V warrant a change in the 
assigned rating for the gunshot wound 
injury to the right forearm in light of 
the provisions of 38 C.F.R. §§ 4.55, 4.56 
(1999)?  If a combined 100 percent 
schedular evaluation is not established, 
the RO should then adjudicate the claim 
of entitlement to a total rating based on 
unemployability with consideration of 
38 C.F.R. §§ 3.340, 3.341, and 4.16 
(1999).  The RO should review the claim 
for increased rating, with a broad and 
liberal interpretation of the applicable 
regulations and legal precedent, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1999), and with consideration of the 
rating criteria for PTSD in effect 
subsequent to November 7, 1996. 

If the veteran has raised any additional 
claims, such claims should be fully 
adjudicated before a determination of 
whether he is entitled to total rating 
based on individual unemployability.  The 
veteran is advised that any additional 
claims will not be before the Board 
unless the determination of the RO is 
unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 38 
U.S.C.A. § 7105 (West 1991). 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



